NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 15-30014

               Plaintiff - Appellee,             D.C. No. 1:14-cr-00045-SPW

 v.
                                                 MEMORANDUM*
LARRY DALE HILL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Larry Dale Hill appeals from the district court’s judgment and challenges the

30-month sentence imposed following his guilty-plea conviction for being a felon

in possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hill argues that his sentence is substantively unreasonable in light of his age

and amenability to rehabilitation. The district court did not abuse its discretion in

imposing Hill’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

within-Guidelines sentence is substantively reasonable in light of the 18 U.S.C. §

3553(a) factors and the totality of the circumstances, including the nature of the

offense and Hill’s criminal history. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                    15-30014